Case: 12-1525   Document: 36    Page: 1   Filed: 11/07/2012




          NOTE: This order is nonprecedential.


   Wniteb ~tate~ QCourt of ~peaI~
       for tbe jfeberaI {[ircuit

      BONE CARE INTERNATIONAL LLC AND
          GENmME CORPORATION,
              Plaintiffs-Appellees,

                           v.
           ROXANE LABORATORIES INC.,
               Defendant-Appellant,

                          AND

                    SANDOZ INC.,
                  Defendant-Appellant,

                          AND

        ANCHEN PHARMACEUTICALS INC.,
                  Defendant.


                    2012-1525, -1526


   Appeals from the United States District Court for the
District of Delaware in consolidated case no. 09-CV-0285,
Chief Judge Gregory M. Sleet.


                     ON MOTION
Case: 12-1525     Document: 36      Page: 2   Filed: 11/07/2012




BONE CARE INTERNATIONAL V. ROXANE LABORATORIES             2



                         ORDER

    Bone Care International LLC and Genzyme Corpora-
tion move without opposition for a 5-day extension of
time, until November 6,2012, to file their response brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                     FOR THE COURT



                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s21